Citation Nr: 1402189	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-33 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision.

The  issue of whether the Veteran intended to initiate a claim for service connection for neck and shoulder disabilities has been raised by the Veteran's April and May 2012 references to treatment for neck and shoulder pain at the Mayo clinic, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a January 2012 claim for an increased rating for PTSD and a related request for TDIU in March 2012.  The Veteran's July 2012 notice of disagreement encompasses both issues.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The April 2013 VA examination report references February 2013 VA treatment for PTSD for which records have not been obtained.  A remand is necessary for the AOJ to make efforts to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment of the Veteran since November 1, 2012 and associate them with the claims file.  If the records are not obtained, document reports to obtain them and inform the Veteran of such.

2.  If the records indicate that an additional examination is warranted, schedule the Veteran for an examination.  

3.  If another examination is conducted, ensure that records of all treatment referenced in the examination report are obtained and associated with the claims file.  

4.  Then, readjudicate the issue of entitlement to an increased disability rating for PTSD, including whether TDIU is warranted.  If any benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow for an appropriate opportunity for response before returning the claims file to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


